DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Request for Continued Examination (RCE) on 02/03/2022.
Claim Objections
Claim 15 is objected to because of the following informalities: Claim 15, line 6 recites “the first input node”, which should be --a first input node -- because this term is not previously presented in the claim; Claim 15, line 9 recites “the second input node”, which should be --a second input node -- because this term is not previously presented in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-10, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto (JP 2013106467; English translation), in view of Plumer et al. (US 5,498,946), hereinafter Plumer.
Regarding claim 1, Makoto discloses (see figures 1-9) a matrix converter (figure 1, part 101)(paragraph [0025]; matrix converter) comprising: m input nodes (figure 1, part 101; left input nodes from U-phase to W-phase; m=3) for connection to an m-phase voltage source (figure 1, parts EU-EW; , where m is at least one (figure 1, part m=3): n output nodes (figure 1, part 101; right output nodes from A-phase to C-phase; n=3) for connection to an n-phase load (figure 1, parts LA-LC; n=3), where n is at least one (figure 1, part n=3) and at least one of m (figure 1, part m=3) or n is two or more (figure 1, part n=3); m x n (figure 1, part m[3] x n[3] = 9) bidirectional switches (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; m[3] x n[3] = 9) (figure 2, part bidirectional switch) (paragraph [0029]; the matrix converter 1 includes a set of bidirectional switches Sa1, Sa2 and Sa3 corresponding to the A phase, a set of bidirectional switches Sb1, Sb2 and Sb3 corresponding to the B phase, and a set of bidirectional switches Sc1, Sc2, and Sc3 corresponding to the C phase), wherein each bidirectional switch (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3) is connected between a single input node (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; single left input node) and a single output node (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; single right output node), such that each output node (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; single right output node) is selectively connectable to each input node (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; single left input node) by a bidirectional switch (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3); and a controller (figure 1, part controller generated by 4 and 5) connected to control (figure 1, part through G1-G9) the conductivity of the said bidirectional switches (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3), such that a bidirectional connection between each input node (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; single left input node) to each output node (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; single right output node) is selectively controllable (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3) (paragraph [0036]; the , wherein the controller (figure 1, part controller generated by 4 and 5) is adapted such that a minimum time period between changing the conductivity of any single bidirectional switch (figure 1, parts minimum time period between changing the conductivity of any single Sa1-3, Sb1-b3 and Sc1-c3) (figure 9, part example minimum time period between changing the conductivity of Sa3) is no less than a predetermined time period (figure 9, part Tmin) (paragraphs [0111]-[0117]; That is, by using the new control functions a1d, a2d, and a3d derived by Eq. (12), even if the on-time of the switch Sa3 is set to be very short, this can be corrected and the minimum on time can be satisfied).
Makoto does not expressly disclose a minimum time period between changing the conductivity of any single bidirectional switch is no less than a predetermined time period based on at least one thermal characteristic of any said bidirectional switch.
Plumer teaches (see figures 1-5) a time period of a bidirectional switch (figure 5, part 5) is based on at least one thermal characteristic of said bidirectional switch (figure 5, part thermal characteristic of 5)(column 3; lines 41-52; the bidirectional transistor switch 5 is associated with DRIVER-type control means 9 capable of controlling the switching (closing) time, of switch 5 with a view towards extending this switching time to a range of from 10 microseconds to 1 millisecond. It should be noted that the maximum switching time is limited by the thermal capacity and cooling down of the switch 5, as well as by the switched current).
(column 2; lines 43-51). Furthermore, the application presented multiples option used to calculate the predetermined time period, as example: the phase of the load; the phase of the voltage source; the modulation method; the specification of the switches and their thermal characteristics (e.g. the technology of the transistors and type of packaging used); or the voltage to be supplied to the load or the loss to be endured by the switches (paragraph [0016]). The primary reference Makoto discloses the controller (figure 1, part controller generated by 4 and 5) is adapted such that a minimum time period between changing the conductivity of any single bidirectional switch (figure 1, parts minimum time period between changing the conductivity of any single Sa1-3, Sb1-b3 and Sc1-c3) (figure 9, part example minimum time period between changing the conductivity of Sa3) is no less than a predetermined time period (figure 9, part Tmin) (paragraphs [0111]-[0117]; That is, by using the new control functions a1d, a2d, and a3d derived by Eq. (12), even if the on-time of the switch Sa3 is set to be very short, this can be corrected and the minimum on time can be satisfied) based on the level and frequency of the input AC voltage measured by the measurement unit 3 and the target value of the level and frequency of the output AC voltage (paragraph [0074]). Therefore, Makoto also meets with some options presented by the application.  
(see figures 1-9) each bidirectional switch (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3) comprises at least one transistor (figure 2, parts S1 and S2); the controller (figure 1, part controller generated by 4 and 5) is connected to control (figure 1, part through G1-G9) the conductivity of each transistor (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3) (figure 2, parts S1 and S2); and the controller (figure 1, part controller generated by 4 and 5)  is adapted such that the minimum time period between changing the conductivity of any single transistor (figure 1, parts minimum time period between changing the conductivity of any single Sa1-3, Sb1-b3 and Sc1-c3) (figure 9, part example minimum time period between changing the conductivity of Sa3)  is no less than the predetermined time period (figure 9, part Tmin) (paragraphs [0111]-[0117]; That is, by using the new control functions a1d, a2d, and a3d derived by Eq. (12), even if the on-time of the switch Sa3 is set to be very short, this can be corrected and the minimum on time can be satisfied).
Regarding claim 4, Makoto and Plumer teach everything claimed as applied above (see claim 1). Further, Makoto discloses (see figures 1-9) the predetermined time period (figure 9, part Tmin) is dependent upon the n-phase load (figure 1, parts LA-LC) driven by the output nodes (figure 1, part 101; right output nodes from A-phase to C-phase) (paragraph [0074]; the control unit 5 calculates the switch-on time based on the target value of the AC power to be supplied to the load).
Regarding claim 6, Makoto and Plumer teach everything claimed as applied above (see claim 1). Further, Makoto discloses (see figures 1-9) each output node (figure 1,  is bidirectionally connected to only one input node at a time (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; single left input node) (figure 9, parts Sa1-Sa3).
Regarding claim 7, Makoto and Plumer teach everything claimed as applied above (see claim 1). Further, Makoto discloses (see figures 1-9) each bidirectional 5switch  (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3)(figure 2) comprises: a first transistor (figure 2, part S1) and a first diode arranged in series (figure 2, part D2); and a second transistor (figure 2, part S2) and a second diode arranged in series (figure 2, part D1), wherein the first (figure 2, part S1) and second transistor are arranged back-to-back (figure 2, part S2), such that the bidirectional switch (figure 2) is configurable to provide a first unidirectional connection from 10the associated input node (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; associated left input node) to the associated output node (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; associated right output node), or a second unidirectional connection from the said output node (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; associated right output node) to the associated input node (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; associated left input node).
Regarding claim 8, Makoto and Plumer teach everything claimed as applied above (see claim 7). Further, Makoto discloses (see figures 1-9) each output node (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; single right output node) is unidirectionally connected to no more than two input nodes at a time (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; single left input node) (figure 9, parts Sa1-Sa3).
Regarding claim 9, Makoto and Plumer teach everything claimed as applied above (see claim 1). Further, Makoto discloses (see figures 1-9) the controller (figure 1, part controller generated by 4 and 5) is further adapted such that the predetermined time (figure 9, part Tmin). However, Makoto does not expressly disclose the predetermined time period is no less than 2.5 μs.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the predetermined time period of Makoto with a value no less than 2.5 μs in order to obtain more accurate control based on the design requirements. Additional, the invention would perform equally well with the predetermined time period as taught by Makoto. Furthermore, the Application presented multiples possible options for the predetermined time period (paragraph [0027]-[0029]).
Regarding claim 10, Makoto and Plumer teach everything claimed as applied above (see claim 1). Further, Makoto discloses (see figures 1-9) the controller (figure 1, part controller generated by 4 and 5) is further adapted such that the predetermined time period (figure 9, part Tmin). However, Makoto does not expressly disclose the predetermined time period is no less than 3.5 μs.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the predetermined time period of Makoto with a value no less than 3.5 μs in order to obtain more accurate control based on the design requirements. Additional, the invention would perform equally well with the predetermined time period as taught by Makoto. Furthermore, the Application presented multiples possible options for the predetermined time period (paragraph [0027]-[0029]).
Regarding claim 17, claim 4 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 19, claim 6 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 20, claim 7 has the same limitations, based on this is rejected for the same reasons.
Claims 3, 5, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto (JP 2013106467; English translation), in view of Plumer et al. (US 5,498,946), hereinafter Plumer, and further in view of Wheeler et al. (US 2005/0281066), hereinafter Wheeler.
Regarding claim 3, Makoto and Plumer teach everything claimed as applied above (see claim 1). Further, Makoto discloses (see figures 1-9) the controller (figure 1, part controller generated by 4 and 5). However, Makoto does not expressly disclose a field-programmable gate array. 
Wheeler teaches (see figures 1-8) the controller (figure 1, part controller generated by the controller board and gate drivers) comprises a field-programmable gate array (figure 6, part FPGA controller) (paragraph [0058]; the four step semi-soft commutation method is implemented using a single Field Programmable Gate Array (FPGA) with a structure of allowing all of the necessary control logic to be integrated into one IC).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure controller of Makoto with the FPGA control features as taught Wheeler, because it provides more efficient controller with better performance (paragraph [0058]).
Regarding claim 5, Makoto and Plumer teach everything claimed as applied above (see claim 1). However, Makoto does not expressly disclose at least one capacitor is connected between each of the input nodes.
Wheeler teaches (see figures 1-8) at least one capacitor (figure 1, part input capacitor connected between input phases) is connected between each of the input nodes (figure 1, part input nodes connected to the bidirectional .
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the converter of Makoto with the input capacitors feature as taught Wheeler, because it provides efficient input filtration to obtain a cleaner signal.
Regarding claim 11, Makoto and Plumer teach everything claimed as applied above (see claim 1). Further, Makoto discloses (see figures 1-9) the controller (figure 1, part controller generated by 4 and 5) being adapted to select to which input node (figure 1, part 101; left input nodes from U-phase to W-phase) an output node (figure 1, part 101; right output nodes from A-phase to C-phase) is bidirectionally connected (figure 1, parts through Sa1-a3, Sb1-b3 and Sc1-c3). However, Makoto does not expressly disclose a microcontroller connected to the field-programmable gate array.
Wheeler teaches (see figures 1-8) a microcontroller (figure 1, part microcontroller at the controller) connected to the field-programmable gate array (figure 6, part FPGA controller) (paragraphs [0067] and [0088]; Three lines are used to connect the SAB167 [microcontroller] and the FPGA), the microcontroller (figure 1, part microcontroller at the controller) being adapted to select to which input node (figure 1, part left input node at bidirectional switches) an output node (figure 1, part right output node at bidirectional switches) is bidirectionally connected (figure 1, part through bidirectional switches).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure controller of Makoto with the control features as (paragraph [0058]).
Regarding claim 16, claim 3 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 18, claim 5 has the same limitations, based on this is rejected for the same reasons.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 2005/0281066), hereinafter Wheeler, in view of Makoto (JP 2013106467; English translation), and further in view of Plumer et al. (US 5,498,946), hereinafter Plumer.
Regarding claim 12, Wheeler discloses (see figures 1-8) a method of switching (figure 7, part switching of S1F/1R and S2F/2R) a bidirectional connection (figure 1, part bidirectional connection through bidirectional switches)  to an output node (figure 8, part right output node at IL) from a first input node (figure 8, part left input node at S1F) to a second input node (figure 8, part left input node at S2F), wherein the first input node (figure 8, part left input node at S1F) is connectable to the output node (figure 8, part right output node at IL) by a first bidirectional switch (figure 8, part bidirectional switch generated by S1F and S1R) comprising a first transistor (figure 8, part transistor of S1R)  and a first diode arranged in series (figure 8, part diode of S1F); and a second transistor (figure 8, part transistor of S1F) and a second diode arranged in series (figure 8, part diode of S1R), wherein the first (figure 8, part transistor of S1R) and second transistor are arranged back-to-back (figure 8, part transistor of S1F); and the second input node (figure 8, part left input node at S2F) is connectable to the output node by a second bidirectional switch (figure 8, part bidirectional switch generated by S2F  comprising: a third transistor (figure 8, part transistor of S2F)  and a third diode arranged in series (figure 8, part diode of S2R); and a fourth transistor (figure 8, part transistor of S2R) and a fourth diode arranged in series (figure 8, part diode of S2F), wherein the third (figure 8, part transistor of S2F) and fourth transistor are arranged back-to- back (figure 8, part transistor of S2R), wherein the conductivity of each transistor (figure 8, part transistors S1F/1R and S2F/2R) is controllable by a controller (figure 1, part controller generated by the controller board and gate drivers) to switch between a higher, on, conductivity (figure 7, part transistors S1F/1R and S2F/2R; on-time) and a lower, off, conductivity (figure 7, part transistors S1F/1R and S2F/2R; off-time), at an initial state (figure 7, part initial state before TA) the first (figures 7 and 8, part transistor of S1R; initial state before TA) and second transistor are both on (figures 7 and 8, part transistor of S1F; initial state before TA), and the third (figures 7 and 8, part transistor of S2F; initial state before TA) and fourth transistor are both off (figures 7 and 8, part transistor of S2R; initial state before TA), the method comprising: at a first point in time (figures 7 and 8, part first point time at the beginning of TA), switching the first transistor off (figures 7 and 8, part transistor of S1R; time at the beginning of TA); at a second point in time (figures 7 and 8, part second point time at the final of TA), switching the third transistor on (figures 7 and 8, part transistor of S2F; second point time at the final of TA); at a third point in time (figures 7 and 8, part third point time at the final of TB), switching the second transistor off (figures 7 and 8, part transistor of S1F; third point time at the final of TB); at a fourth point in time (figures 7 and 8, part fourth point time at the final of TC), switching the fourth transistor on (figures ; characterized in that the method further comprises: at the fourth point in time (figures 7 and 8, part fourth point time at the final of TC), latching the fourth transistor to remain on (figures 7 and 8, part transistor of S2R; remain on after fourth point time at the final of TC).
Wheeler does not expressly disclose at a fifth point in time, unlatching the fourth transistor, wherein the fifth point in time is no less than a predetermined time period after the fourth point in time, wherein the predetermined time period is based on at least one thermal characteristic of any said bidirectional switch.
Makoto teaches (see figures 1-9) at the fourth point in time (figure 9, part fourth point at beginning of Tmin in Sa3), latching the fourth transistor to remain on (figure 9, part remain on Sa3 through Tmin); at a fifth point in time (figure 9, part fifth point at final time of Tmin in Sa3), unlatching the fourth transistor (figure 9, part unlatching [off] Sa3 at final time of Tmin), wherein the fifth point in time (figure 9, part fifth point at final time of Tmin in Sa3) is no less than a predetermined time period time (figure 9, part Tmin) after the fourth point in time (figure 9, part fourth point at beginning of Tmin in Sa3) (paragraphs [0111]-[0117]; That is, by using the new control functions a1d, a2d, and a3d derived by Eq. (12), even if the on-time of the switch Sa3 is set to be very short, this can be corrected and the minimum on time can be satisfied).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure controller of Wheeler with the control features as taught Makoto and obtain the method further comprises: at the fourth point in time, latching the fourth transistor to remain on; at a fifth point in time, unlatching the fourth transistor, wherein the (paragraph [0011]).
Plumer teaches (see figures 1-5) the time period (figure 5, part time period of 5) is based on at least one thermal characteristic of said bidirectional switch (figure 5, part thermal characteristic of 5)(column 3; lines 41-52; the bidirectional transistor switch 5 is associated with DRIVER-type control means 9 capable of controlling the switching (closing) time, of switch 5 with a view towards extending this switching time to a range of from 10 microseconds to 1 millisecond. It should be noted that the maximum switching time is limited by the thermal capacity and cooling down of the switch 5, as well as by the switched current).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller generated by the combination of Wheeler and Makoto with the thermal characteristic features as taught by Plumer and obtain a fifth point in time, unlatching the fourth transistor, wherein the fifth point in time is no less than a predetermined time period after the fourth point in time, wherein the predetermined time period is based on at least one thermal characteristic of any said bidirectional switch, because it provides more efficient control with protection to the switch device in order to avoid thermal stress in the switch device (column 2; lines 43-51). Furthermore, the application presented multiples options used to calculate the predetermined time period, as example: the phase of the load; the phase of the voltage source; the modulation method; the specification of the switches and their thermal characteristics (e.g. the technology of the transistors and type of packaging used); or the voltage to be supplied to the load or the loss to be endured by the switches (paragraph [0016]). The secondary reference Makoto teaches the controller  is adapted such that a minimum time period between changing the conductivity of any single bidirectional switch (figure 1, parts minimum time period between changing the conductivity of any single Sa1-3, Sb1-b3 and Sc1-c3) (figure 9, part example minimum time period between changing the conductivity of Sa3) is no less than a predetermined time period (figure 9, part Tmin) (paragraphs [0111]-[0117]; That is, by using the new control functions a1d, a2d, and a3d derived by Eq. (12), even if the on-time of the switch Sa3 is set to be very short, this can be corrected and the minimum on time can be satisfied) based on the level and frequency of the input AC voltage measured by the measurement unit 3 and the target value of the level and frequency of the output AC voltage (paragraph [0074]). Therefore, Makoto also meets with some options presented by the application.  
Regarding claim 13, Wheeler, Makoto and Plumer teach everything claimed as applied above (see claim 12). Further, Wheeler discloses (see figures 1-8) there is a predetermined maximum time period (figure 7, part predetermined maximum time period at TA-TC) between at least one of the following: the first and second point in time (figure 7, part TA); the second and third point in time (figure 7, part TB); and the third and fourth point in time (figure 7, part TC) (paragraph [0109]; maximum value).
Regarding claim 14, Wheeler, Makoto and Plumer teach everything claimed as applied above (see claim 12). Further, Wheeler discloses (see figures 1-8) the controller (figure 1, part controller generated by the controller board and gate drivers) comprises a field-programmable gate array (figure 6, part FPGA controller) (paragraph [0058]; the four step semi-soft commutation .
Regarding claim 15, Wheeler discloses (see figures 1-8) a method of operating a matrix converter (figure 1, part matrix converter) having at least one output node (figure 1, part output nodes connected to Induction Motor Load) and at least two input nodes (figure 1, part input nodes connected to left side of Bidirectional switches), wherein each output node (figure 1, part output nodes connected to Induction Motor Load) is bidirectionally connected (figure 1, part through bidirectional switches) (figure 8) to each input node by a bidirectional switch (figure 1, part input nodes connected to left side of Bidirectional switches), the method comprising: using a space vector modulation technique to control (paragraph [0055]; the MCT Matrix Converter operating under closed loop vector control) the order of switching of the bidirectional connections (figure 1, part through bidirectional switches) (figure 8) between the at least one output node (figure 1, part output nodes connected to Induction Motor Load) and the at least two input nodes (figure 1, part input nodes connected to left side of Bidirectional switches), wherein the first input node (figure 8, part left input node at S1F) is connectable to the output node (figure 8, part right output node at IL) by a first bidirectional switch (figure 8, part bidirectional switch generated by S1F and S1R) comprising a first transistor (figure 8, part transistor of S1R)  and a first diode arranged in series (figure 8, part diode of S1F); and a second transistor (figure 8, part transistor of S1F) and a second diode arranged in series (figure 8, part diode of S1R), wherein the first (figure 8, part transistor of S1R) and second transistor (figure 8, part transistor of S1F); and the second input node (figure 8, part left input node at S2F) is connectable to the output node by a second bidirectional switch (figure 8, part bidirectional switch generated by S2F and S2R) comprising: a third transistor (figure 8, part transistor of S2F)  and a third diode arranged in series (figure 8, part diode of S2R); and a fourth transistor (figure 8, part transistor of S2R) and a fourth diode arranged in series (figure 8, part diode of S2F), wherein the third (figure 8, part transistor of S2F) and fourth transistor are arranged back-to- back (figure 8, part transistor of S2R), wherein the conductivity of each transistor (figure 8, part transistors S1F/1R and S2F/2R) is controllable by a controller (figure 1, part controller generated by the controller board and gate drivers) to switch between a higher, on, conductivity (figure 7, part transistors S1F/1R and S2F/2R; on-time) and a lower, off, conductivity (figure 7, part transistors S1F/1R and S2F/2R; off-time), at an initial state (figure 7, part initial state before TA) the first (figures 7 and 8, part transistor of S1R; initial state before TA) and second transistor are both on (figures 7 and 8, part transistor of S1F; initial state before TA), and the third (figures 7 and 8, part transistor of S2F; initial state before TA) and fourth transistor are both off (figures 7 and 8, part transistor of S2R; initial state before TA), and  the step of switching of the bidirectional connection comprises(figure 7, part switching of S1F/1R and S2F/2R): at a first point in time (figures 7 and 8, part first point time at the beginning of TA), switching the first transistor off (figures 7 and 8, part transistor of S1R; time at the beginning of TA); at a second point in time (figures 7 and 8, part second point time at the final of TA), switching the third transistor on (figures 7 and 8, part transistor of S2F; second point ; at a third point in time (figures 7 and 8, part third point time at the final of TB), switching the second transistor off (figures 7 and 8, part transistor of S1F; third point time at the final of TB); at a fourth point in time (figures 7 and 8, part fourth point time at the final of TC), switching the fourth transistor on (figures 7 and 8, part transistor of S2R; fourth point time at the final of TC); the method further comprises: at the fourth point in time (figures 7 and 8, part fourth point time at the final of TC), latching the fourth transistor to remain on (figures 7 and 8, part transistor of S2R; remain on after fourth point time at the final of TC).
Wheeler does not expressly disclose at a fifth point in time, unlatching the fourth transistor, wherein the fifth point in time is no less than a predetermined time period after the fourth point in time, wherein the predetermined time period is based on at least one thermal characteristic of any said bidirectional switch.
Makoto teaches (see figures 1-9) at the fourth point in time (figure 9, part fourth point at beginning of Tmin in Sa3), latching the fourth transistor to remain on (figure 9, part remain on Sa3 through Tmin); at a fifth point in time (figure 9, part fifth point at final time of Tmin in Sa3), unlatching the fourth transistor (figure 9, part unlatching [off] Sa3 at final time of Tmin), wherein the fifth point in time (figure 9, part fifth point at final time of Tmin in Sa3) is no less than a predetermined time period time (figure 9, part Tmin) after the fourth point in time (figure 9, part fourth point at beginning of Tmin in Sa3) (paragraphs [0111]-[0117]; That is, by using the new control functions a1d, a2d, and a3d derived by Eq. (12), even if the on-time of the switch Sa3 is set to be very short, this can be corrected and the minimum on time can be satisfied).
(paragraph [0011]).
Plumer teaches (see figures 1-5) the time period (figure 5, part time period of 5) is based on at least one thermal characteristic of said bidirectional switch (figure 5, part thermal characteristic of 5)(column 3; lines 41-52; the bidirectional transistor switch 5 is associated with DRIVER-type control means 9 capable of controlling the switching (closing) time, of switch 5 with a view towards extending this switching time to a range of from 10 microseconds to 1 millisecond. It should be noted that the maximum switching time is limited by the thermal capacity and cooling down of the switch 5, as well as by the switched current).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller generated by the combination of Wheeler and Makoto with the thermal characteristic features as taught by Plumer and obtain a fifth point in time, unlatching the fourth transistor, wherein the fifth point in time is no less than a predetermined time period after the fourth point in time, wherein the predetermined time period is based on at least one thermal characteristic of any said bidirectional switch, because it provides more efficient control with protection to the switch device in order to avoid thermal stress in the switch device (column 2; lines 43-51). Furthermore, the application presented multiples options used to calculate the predetermined time period, as example: the (paragraph [0016]). The secondary reference Makoto teaches the controller (figure 1, part controller generated by 4 and 5) is adapted such that a minimum time period between changing the conductivity of any single bidirectional switch (figure 1, parts minimum time period between changing the conductivity of any single Sa1-3, Sb1-b3 and Sc1-c3) (figure 9, part example minimum time period between changing the conductivity of Sa3) is no less than a predetermined time period (figure 9, part Tmin) (paragraphs [0111]-[0117]; That is, by using the new control functions a1d, a2d, and a3d derived by Eq. (12), even if the on-time of the switch Sa3 is set to be very short, this can be corrected and the minimum on time can be satisfied) based on the level and frequency of the input AC voltage measured by the measurement unit 3 and the target value of the level and frequency of the output AC voltage (paragraph [0074]). Therefore, Makoto also meets with some options presented by the application.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	

	/THIENVU V TRAN/                              Supervisory Patent Examiner, Art Unit 2839